Citation Nr: 1509702	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  14-23 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1951 to September 1953, including during the Korean Conflict.  He received the Combat Infantryman Badge and a Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October  2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence fails to establish that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2014).






	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2010 of the criteria for establishing TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if TDIU is awarded.  That letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2011.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are associated with the claims file.  Identified post-service VA and private treatment records have also been obtained.  No outstanding records have been identified that are not otherwise already of record.

VA has also assisted the Veteran by arranging examinations that have yielded findings responsive to his TDIU claim.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  

The Board acknowledges that none of the above examinations address the collective impact of his service-connected disabilities on his employment. However, VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  "A combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id. 

The Board finds that, for the reasons that follow, no combined-effects examination or opinion is necessary with respect to the Veteran's TDIU claim.  His previous VA examinations, when viewed in their entirety, have described his service-connected disabilities in sufficient detail to allow for a fully informed decision on that issue.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Consequently, the Board considers those prior VA examinations adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  No additional examination or medical opinion is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran's service-connected disabilities are tinnitus, evaluated at 10 percent disabling as of August 30, 2007; shrapnel wound to the right arm, evaluated at 0 percent disabling as of August 30, 2007; bilateral hearing loss, evaluated at 0% as of August 30, 2007; posttraumatic stress disorder (PTSD), evaluated at 10 percent disabling as of November 24, 2009, and increased to 30 percent as of June 9, 2010; residuals of a left foot frostbite injury, rated at 30 percent disabling as of November 24, 2009; and residuals of a right foot frostbit injury, rated at 30 percent disabling as of November 24, 2009.  As the Veteran receives service connection for the right and left foot, these ratings are combined to a single 60% rating for the purposes of TDIU.  38 C.F.R. § 4.16(a).  In other words, the schedular requirements of 38 C.F.R. § 4.16(a) have been met throughout the entire appeal period.  The pertinent question therefore is whether these disabilities preclude substantially gainful employment. 

In the Veteran's claim (VA Form 21-8940), received in June 2010, he indicated that he had worked more than forty hours per week as a self-employed truck driver.  He also indicated that he had a high school education.  He reported at a VA examination that he also had worked in a laundry/dry cleaning business, but mostly made deliveries.  He described doing some volunteer work at the VA, but otherwise he was retired.  In a later November 2010 statement, he reported that he last worked in 2004. 

While he feels that his PTSD causes him some problems, the Veteran has repeatedly stated that the main reason he is unable to work is due to his service-connected right and left foot disabilities.  In that regard, the record does not contain any statements from the Veteran's previous employers.  The record also does not contain any statement from his local VA where he does volunteer work.

VA records show that around the time he filed his claim for TDIU in June 2010, he reported that his feet hurt all the time.  Later records from January 2012 show that he continued to report pain with prolonged standing or walking.  Regarding his PTSD, the record contains only infrequent reports of mental health symptoms, which he attributed to his health care issues.  He reported that he loved his work and talking to people.  He also joined a local VA chapter, went out to eat at a buffet, and played cards.  His treatment records contain very little evidence regarding any work limitations as a result of his service-connected disabilities.

The Veteran was afforded VA examinations regarding his service-connected disabilities in February 2011 with later addendum reports in August 2011.  At all examinations, the examiner had the opportunity to review the claims file, conduct a thorough examination, and interview the Veteran.  Regarding his bilateral hearing loss and tinnitus, the examiner opined that the Veteran's bilateral hearing loss and tinnitus did not render the Veteran unable to service and maintain employment.  He explained that the Veteran's hearing loss was mild to moderately-severe with excellent speech recognition scores that was easily remediated through amplification.  The Veteran's PTSD was likewise not severe enough to interfere with his occupational and daily activities.  The examiner stated that his PTSD symptoms were transient or mild, and that the Veteran can set a reasonable pace and was able to reasonably relate to others.  Regarding his right and left foot disabilities, the examiner opined that the Veteran was capable of securing and maintaining sedentary work, but was unable to secure and maintain gainful physical employment.  

The Veteran also was afforded a VA general medical exanimation in February 2011.  The examiner noted that the Veteran is not significantly affected in his daily activities such as dressing, bathing, handing his VA benefits, handling money, paying bills, and managing his own financial affairs.

The Board emphasizes that there are multiple persuasive VA medical opinions that weigh against the Veteran's claim and are found to have great probative value.  VA examiners have consistently opined that the Veteran's service-connected disabilities, which created limitations in the type of physical work that could be performed, would not preclude work entirely.  As noted above, the Veteran has not submitted any medical opinion regarding any inability to sustain substantial gainful employment.  

The Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by VA medical professionals who have examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.  The Board notes that the Veteran has been diagnosed with a non-service-connected hypertension, congestive heart failure, a history of vocal cord cancer, treated prostate cancer, and obesity, which may or may not also impair his ability to perform substantially gainful work.

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities, individually or in concert, preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  Indeed, based on his history of working as a truck driver and in a laundry/dry cleaning business, his recent volunteering at his local VA, and his earning a high school diploma, coupled with service connected disabilities that would only limit him to sedentary jobs, the Board finds that the above limitation does not completely erode the job base and the Veteran would be able to perform work within the above limitation.  Entitlement to TDIU is not established under 38 C.F.R. § 4.16(a).

Thus, for all the foregoing reasons, the Board finds as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


